                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

The STATES of TENNESSEE and LOUISIANA )
ex rel. GREGORY FOLSE,                )
                                      )
Plaintiffs,                           )
                                      )                     Civil Action No. 3:17-cv-01478
v.                                    )                     JUDGE TRAUGER
                                      )
MARQUIS “MARK” NAPPER, JOSHUA         )                     Jury trial requested
KILGORE, DANIEL BIRD, CARE SERVICES   )
MANAGEMENT LLC, MARQUIS HEALTH        )
SYSTEMS LLC, MARQUIS MOBILE DENTAL )
SERVICES LLC, and SALLY B DALY DDS    )
LLC d/b/a FLEUR DE LIS MOBILE DENTAL, )
                                      )
Defendants.                           )

        DEFENDANTS’ MOTION FOR JOINDER OR, IN THE ALTERNATIVE,
              TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(7)

       Come now, Defendants, by and through the undersigned counsel, and for their Motion for

Joinder pursuant to Fed. R. Civ. P. 19, Or, In the Alternative, to Dismiss Pursuant to Fed. R. Civ.

P. 12(b)(7), state as follows:

       1.      The States of Tennessee and Louisiana have accused Defendants of conspiring with

over two hundred (200) long term care facilities (“LTC’s”) in Tennessee alone, along with various

medical providers, to commit fraud against those states. The business arrangement between

Defendants, the LTC’s and medical providers has been successful for over fourteen (14) years, has

provided substantial benefits to the LTC’s and providers, and has assisted the LTC’s in fulfilling

their legal obligations under both federal and state Medicaid laws. Despite these benefits, which

Plaintiffs expressly admit, Plaintiffs alleges that the business arrangement somehow constitutes a

conspiracy among Defendants, the LTC’s and the medical providers. Although Plaintiffs alleges

a conspiracy, Plaintiffs have inexplicably declined to name the LTC’s as defendants.




    Case 3:17-cv-01478 Document 95 Filed 04/01/21 Page 1 of 4 PageID #: 736
        2.     Pursuant to Fed. R. Civ. P. 19(a)(1): “[a] person who is subject to service of process

and whose joinder will not deprive the court of subject-matter jurisdiction must be joined as a party

if: (A) in that person’s absence the court cannot accord complete relief among existing parties; or

(B) that person claims an interest relating to the subject of the action and is so situated that

disposing of the action in the person’s absence may: (ii) leave an existing party subject to a

substantial risk of incurring double, multiple, or otherwise inconsistent obligations because of the

interest.”

        3.     Defendants respectfully insist that the entire complaint is frivolous, without the

slightest support, and pursued by a relator with strong financial incentives, as he is a direct

competitor to the Defendants. Defendants are concurrently filing a motion to dismiss for failure

to state a claim pursuant to Fed. R. Civ. P. 12(b)(6).

        4.     If this Court grants Defendants’ motion to dismiss, this Motion for Joinder will

become moot.

        5.     In the event this Court denies the motion to dismiss, Defendants move this Court

for an order granting joinder, finding that the LTC facilities are necessary parties, and ordering

that they be joined as defendants. Alternatively, Defendants move this Court for an order

dismissing this matter in its entirety pursuant to Fed. R. Civ. P. 12(b)(7).

        6.     The LTC facilities in Tennessee have a significant interest in this matter, and are

so situated that disposing of this case in their absence would impair or impede their ability to

protect their interest, and would potentially subject the existing parties to immediate liability.

        7.     Without the presence of the LTC facilities, the Court will not be able to accord

complete relief among the parties and will create the possibility of inconsistent outcomes.




                                     2
    Case 3:17-cv-01478 Document 95 Filed 04/01/21 Page 2 of 4 PageID #: 737
       8.      Defendants are filing a Memorandum in Support of the Motion concurrently

herewith.

       WHEREFORE, Defendants pray that if this Court denies their concurrent motion to

dismiss, this Court grant this Motion for Joinder and require Plaintiffs to name and serve the

individual Long Term Care facilities in the state of Tennessee as defendants in this matter, or in

the alternative, dismiss this matter in its entirety pursuant to Fed. R. Civ. P. 12(b)(7).


                                                       Respectfully submitted,

                                                       THE BLACKBURN FIRM, PLLC



                                                      /s/ W. Gary Blackburn
                                                      W. Gary Blackburn (#3484)
                                                      Bryant Kroll (#33394)
                                                      213 Fifth Avenue North, Suite 300
                                                      Nashville, TN 37219
                                                      P: (615) 254-7770
                                                      F: (866) 895-7272
                                                      gblackburn@wgaryblackburn.com
                                                      bkroll@wgaryblackburn.com
                                                      Attorneys for Defendants Mark Napper,
                                                       Joshua Kilgore, Daniel Bird, CSM, LLC,
                                                      Marquis Health Systems, LLC, and
                                                      Marquis Mobile Dental Services, LLC,


                                  CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing has been served upon the following via this
Court’s electronic CM/ECF filing system:

Mark Wildasin                                          Sara E. Vann
Civil Chief                                            Assistant Attorney General
United States Attorney’s Office                        Medicaid Fraud Division
Middle District of Tennessee                           Georgia Department of Law
110 9th Avenue South, Suite A-961                      200 Piedmont Avenue, S.E.
Nashville, Tennessee 37203-3870                        West Tower, 19th Floor
(615) 736-5151                                         Atlanta, Georgia 30334



                                     3
    Case 3:17-cv-01478 Document 95 Filed 04/01/21 Page 3 of 4 PageID #: 738
Mark.Wildasin@usdoj.gov                     (404) 656-4998
Attorney for the United States of America   SVann@law.ga.gov
                                            Attorney for the State of Georgia

Nicholas J. Diez                            Michael Hamilton
Assistant Attorney General                  Provost-Umphrey Law Firm, LLP
Louisiana Department of Justice             4205 Hillsboro Pike, Suite 303
P.O. Box 94005                              Nashville, Tennessee 37215
Baton Rouge, Louisiana 70804                (615) 297-1932
DiezN@ag.louisiana.gov                      MHamilton@pulf.com
Attorney for the State of Louisiana         Attorney for Relator Gregory Folse

Erika A. Kelton                             Kimberly M. Bolton
Luke J. Diamond                             Assistant Attorney General
PHILLIPS & COHEN LLP                        Office of the Attorney General
2000 Massachusetts Avenue, NW               Commonwealth of Virginia
Washington, DC 20036                        202 North Ninth Street
(202) 833-4567                              (804) 786-2071
EKelton@phillipsandcohen.com                Richmond, Virginia 23219
LDiamond@phillipsandcohen.com               KBolton@oag.state.va.us
Attorneys for Relator Gregory Folse         Attorney for the Commonwealth of Virginia

Philip Bangle (#31636)
Scott Corley (#37235)
Tessa Ortiz-Marsh (#36297)
Assistant Attorneys General
Medicaid Fraud & Integrity Division
Office of the Tennessee Attorney General
P.O Box 20207
Nashville, Tennessee 37202-0207
(615) 741-3491
Philip.Bangle@ag.tn.gov
Scott.Corley@ag.tn.gov
Tessa.Ortiz-Marsh@ag.tn.gov
Attorneys for the State of Tennessee


This 1st day of April, 2021.


                                            /s/ W. Gary Blackburn
                                            W. Gary Blackburn




                                     4
    Case 3:17-cv-01478 Document 95 Filed 04/01/21 Page 4 of 4 PageID #: 739
